203 F.2d 946
NATIONAL LABOR RELATIONS BOARD,v.GLEN RAVEN SILK MILLS, Inc.
No. 6575.
United States Court of AppealsFourth Circuit.
Argued April 9, 1953.Decided May 6, 1953.

Edward D. Friedman, Atty., National Labor Relations Board, Washington, D.C.  (George J. Bott, Gen. Counsel, David P. Findling, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, Marcel Mallet-Prevost, and John Francis Lawless, Attys., National Labor Relations Board, Washington, D.C., on the brief), for petitioner.
Whiteford S. Blakeney, Charlotte, N.C.  (William E. Anglin, Burnsville, N.C., and Pierce & Blakeney, Charlotte, N.C., on the brief), for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to enforce an order of the National Labor Relations Board, which found respondent guilty of unfair labor practices and ordered it to cease and desist therefrom and found also that respondent had discriminatorily discharged three employees, Huskins, Boone and Wilson, and entered orders for the reinstatement with back pay of Huskins and Boone and the payment of the amount of certain employees insurance to the representative of Wilson, who had died in the meantime.  The facts are sufficiently stated in the report of the trial examiner and the decision of the board.  We think that the findings and order are supported by substantial evidence on the record considered as a whole, except with respect to the discharges of Boone and Wilson.  We do not think that there is substantial evidence on the record considered as a whole that these employees were discharged because of union membership.  The order appealed from will accordingly be modified by eliminating therefrom all provisions with respect to Boone and Wilson; and as so modified it will be enforced.


2
Modified and enforced.